EXHIBIT 10.3
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), made this               
       day of                      , 20                     , between Health
Care REIT, Inc., a Delaware corporation (the “Corporation”), and      
                (the “Participant”).
WITNESSETH:
     WHEREAS, the Participant is an employee and executive officer of the
Corporation; and
     WHEREAS, the Corporation adopted the Amended and Restated Health Care REIT,
Inc. 2005 Long-Term Incentive Plan (the “Plan”) in order to provide non-employee
directors and select officers and key employees with incentives to achieve
long-term corporate objectives; and
     WHEREAS, the Compensation Committee of the Corporation’s Board of Directors
has decided that the Participant should be granted restricted shares of the
Corporation’s common stock, $1.00 par value per share (“Common Stock”), on the
terms and conditions set forth below in accordance with the terms of the Plan.
     NOW, THEREFORE, in consideration of the past and future services provided
to the Corporation by the Participant and the various covenants and agreements
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:
     1. Grant of Restricted Stock.
          The Corporation hereby grants to the Participant a total of
                     shares of the Common Stock of the Corporation (the
“Restricted Shares”), subject to the transfer restrictions, vesting schedule and
other conditions set forth in this Agreement. The Participant shall not be
required to provide the Corporation with any payment (other than his or her past
and future services to the Corporation) in exchange for such Restricted Shares.
          As provided in Section 4, the Corporation shall cause the Restricted
Shares to be issued in book entry form and registered in the name of the
Participant promptly upon execution of this Agreement. On or before the date of
execution of this Agreement (if required by the Corporation), the Participant
shall deliver to the Corporation one or more stock powers endorsed in blank
relating to the Restricted Shares.
     2. Restrictions.
          (a) The Participant shall have all rights and privileges of a
stockholder of the Corporation with respect to the Restricted Shares, including
voting rights and the right to receive dividends paid with respect to the
Restricted Shares, except that the following restrictions shall apply until such
time or times as these restrictions lapse under Section 3 or any other provision
of this Agreement:
     (i) the Participant shall not be entitled to delivery of any certificates
for any of the Restricted Shares until the restrictions imposed by this
Agreement have lapsed with respect to those Restricted Shares;
     (ii) the Restricted Shares may not be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of by the Participant before these
restrictions have lapsed, except with the consent of the Corporation; and
     (iii) the Restricted Shares shall be subject to forfeiture upon termination
of the Participant’s employment with the Corporation to the extent set forth in
Section 6 below.
If any portion of the Restricted Shares become vested under Section 3 below (or
Sections 6, 7, 8 or 9), such newly vested shares shall no longer be subject to
the preceding restrictions.
          (b) Any attempt to dispose of Restricted Shares in a manner contrary
to the restrictions set forth in this Agreement shall be ineffective.
     3. Vesting; When Restrictions Lapse.
          The Restricted Shares shall vest in five annual installments, on
                    , 20                     and the next four anniversaries of
such date, or at such earlier time as the restrictions may lapse pursuant to
Sections 6, 7, 8 or 9 of this Agreement. In the absence of

 



--------------------------------------------------------------------------------



 



any accelerated vesting and lapse of the restrictions under Sections 6, 7, 8 or
9, the restrictions set forth in this Agreement shall lapse with respect to the
following numbers of shares on the following dates:

          NUMBER OF SHARES DATE   THAT BECOME VESTED  
                    , 20                    
                       shares
 
   
                    , 20                    
                       shares
 
   
                    , 20                    
                       shares
 
   
                    , 20                    
                       shares
 
   
                    , 20                    
                       shares

     4. Issuance of Shares.
          The book entry for the Restricted Shares shall bear the following
legend:
“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including possible forfeiture) of a Restricted Stock
Agreement entered into between the registered owner and Health Care REIT, Inc. A
copy of such Restricted Stock Agreement is on file in the offices of the
Corporate Secretary, Health Care REIT, Inc., One SeaGate, Suite 1500, Toledo,
Ohio 43604.”
Once the restrictions imposed by this Agreement have lapsed with respect to any
portion of the Restricted Shares, the book entry for such portion of the
Restricted Shares shall be modified to remove the foregoing legend, but not
before the Participant has made arrangements satisfactory to the Corporation for
tax withholding (as required by Section 5), and the portion of the newly vested
shares (if any) that the Participant applies to satisfy his or her tax
withholding obligations pursuant to Section 5(b) below shall be transferred to
the treasury of the Corporation.
     5. Tax Withholding.
          Whenever the restrictions applicable to all or a portion of the
Restricted Shares lapse under the terms of this Agreement, the Corporation shall
notify the Participant of the amount of tax that must be withheld by the
Corporation under all applicable federal, state and local tax laws. The
Participant agrees to make arrangements with the Corporation to (a) remit the
required amount to the Corporation in cash, (b) deliver to the Corporation
shares of Common Stock currently held by the Participant (including newly vested
shares) with a value equal to the required amount, (c) authorize the deduction
of the required amount from the Participant’s compensation, or (d) otherwise
provide for payment of the required amount in a manner satisfactory to the
Corporation.
     6. Termination of Employment; Change in Corporate Control.
          If the Participant’s employment with the Corporation is involuntarily
terminated for “Cause” (as defined in the Participant’s Employment Agreement)
during the term of this Agreement, or if the Participant voluntarily terminates
his or her employment with the Corporation (other than after a Change in
Corporate Control (as described below) occurring after the date hereof or as
provided in Sections 7, 8 or 9 below), including any termination after the term
of the Participant’s Employment Agreement expires by reason of the Participant’s
election not to extend the term of the Employment Agreement, any Restricted
Shares that remain subject to the restrictions imposed by this Agreement shall
be forfeited.
          If the Participant’s employment is terminated involuntarily without
Cause, including an involuntary termination without Cause as a result of the
Corporation’s election not to extend the term of the Participant’s Employment
Agreement, or in the event of a Change in Corporate Control, vesting shall be
accelerated, the restrictions imposed by this Agreement on the remaining
Restricted Shares shall lapse immediately, and no Restricted Shares shall be
forfeited.
          For purposes of this Section 6, a “Change in Corporate Control” shall
have the meaning set forth in the Participant’s Employment Agreement. To the
extent that there is a conflict between the definition set forth in the
Participant’s Employment Agreement and the definition set forth in the Plan, the
definition of “Change in Corporate Control” set forth in the Participant’s
Employment Agreement shall control.

 



--------------------------------------------------------------------------------



 



     7. Effect of Death.
          If the termination of the Participant’s employment occurs as a result
of the Participant’s death, vesting shall be accelerated and all of the
restrictions imposed on the Restricted Shares by this Agreement shall lapse
immediately.
     8. Effect of Permanent and Total Disability.
          If the termination of the Participant’s employment occurs after a
finding of the Participant’s permanent and total disability, vesting shall be
accelerated and all of the restrictions imposed on the Restricted Shares by this
Agreement shall lapse immediately.
     9. Effect of Retirement.
          If the termination of the Participant’s employment occurs as a result
of the Participant’s retirement after age 55 and the sum of the Participant’s
age and years of service to the Corporation is equal to 65 or more, vesting
shall be accelerated and all of the restrictions imposed on the Restricted
Shares by this Agreement shall lapse immediately upon retirement, provided that
the Participant delivered to the Corporation, at least six months prior to the
date of his or her retirement, written notice specifying such retirement date
and the Participant remained in the continuous service of the Corporation from
the date such notice was provided until his or her retirement date. Such written
notice may not be modified or revoked. The Participant’s retirement under any
circumstances other than as specified in the preceding provisions of this
Section 9 shall result in the immediate forfeiture of all Restricted Shares that
remain subject to the restrictions imposed by this Agreement.
     10. Securities Laws.
          The Corporation may from time to time impose such conditions on the
transfer of the Restricted Shares as it deems necessary or advisable to ensure
that any transfers of the Restricted Shares will satisfy the applicable
requirements of federal and state securities laws. Such conditions may include,
without limitation, the partial or complete suspension of the right to transfer
the Restricted Shares until the Restricted Shares have been registered under the
Securities Act of 1933, as amended.
     11. Grant Not to Affect Employment.
          Neither this Agreement nor the Restricted Shares granted hereunder
shall confer upon the Participant any right to continued employment with the
Corporation. This Agreement shall not in any way modify or restrict any rights
the Corporation may have to terminate such employment under the terms of the
Participant’s Employment Agreement with the Corporation.
     12. Miscellaneous.
          (a) This Agreement may be executed in one or more counterparts, all of
which taken together will constitute one and the same instrument.
          (b) The terms of this Agreement may only be amended, modified or
waived by a written agreement executed by both of the parties hereto.
          (c) The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to principles of conflicts of law; provided, however, that matters of
corporate law, including the issuance of shares of Common Stock, shall be
governed by the Delaware General Corporation Law.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

                  ATTEST:       HEALTH CARE REIT, INC.    
 
               
 
      By:        
 
         
 
   
 
                WITNESS:       PARTICIPANT:    
 
                             

 